Title: From Thomas Jefferson to Benjamin Joy, 12 March 1793
From: Jefferson, Thomas
To: Joy, Benjamin



Sir
Philadelphia Mar. 12. 1793.

I herein inclose you a blank bond to be executed and returned to my office. The gentlemen named as sureties in your letter of Jan. 20. will be entirely sufficient. I am sensible of the advantages to our seamen which might result from the regulations mentioned in your letter, and the reasons for augmenting the allowance for sick seamen in so distant and dear a country. But the law having provided no exceptions from the general rule, and the duties of my office being bound up by the precepts of the law, I have no authority to make any augmentation whatever.
As a very general war appears to be gathering in Europe I have to desire your utmost vigilance in protecting our vessels in the rights of neutrality, and in preventing the usurpation of our flag by the vessels of other nations; an usurpation which tends to commit us with the belligerant powers, to provoke rigorous examinations of the vessels truly ours in order to distinguish them from Counterfeits, and to take business from us.—You will receive herewith a copy of the laws of the US. I am with great regard, Sir, your most obedt. humble servt

Th: Jefferson

P.S. April 12. I have just received your letter enclosing a Bond, which being approved, the Blank one mentioned in this is not sent. I also enclose copy of a Circular letter intended to serve as a standing instruction to our Consuls.

 